       Case 4:19-cv-00345-MW-MAF Document 75 Filed 10/06/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

BRYANT NEIL BROWN

Plaintiff,

v.                                            Case No.: 4:19-cv-00345-MW-MAF

HON. WALTER McNEIL, as Sheriff of Leon
County, Florida, and CORIZON LLC, a
Health Services Corporation, and MARIA
LILIANA GARCIA, MD, CELESTE MACDONALD,
And DEBBIE SELLERS, individually,

Defendants.

_______________________________________________________/

     PARTIES JOINT STATUS REPORT PURSUANT TO ORDER (DOC 11)

        COMES NOW, all parties, by and through undersigned counsel and hereby

provides a Joint Status Report regarding discovery pursuant to The Initial

Scheduling Order (Additions in Bold.) :


     1. On October 25, 2019, Defendants Corizon LLC, Maria Garcia MD, Celeste

        MacDonald and Debbie Sellers filed their Answer and Affirmative

        Defenses.

     2. On November 5, 2019, Defendant McNeil filed his Unopposed Motion For

        Extension of Time to respond to complaint, requesting an extension until

        November 15, 2019.
  Case 4:19-cv-00345-MW-MAF Document 75 Filed 10/06/20 Page 2 of 9




3. On November 15, 2019 Defendant McNeil filed his Answer and Affirmative

   Defenses.

4. On November 18, 2019 Defendant McNeil served its First Request For

   Production and First Interrogatories to Plaintiff. Plaintiff’s responses were

   served on December 23, 2019.

5. On November 19, 2019 Defendant Corizon, LLC served its First Request

   For Production and First Interrogatories to Plaintiff. Plaintiff’s responses

   were served on December 23, 2019.

6. On December 2, 2019 Defendant McNeil filed his Initial Rule 26

   Disclosures.

7. On December 2, 2019 Defendants Corizon, LLC, Garcia, Macdonald and

   Sellers, filed their Initial Rule 26 Disclosures.

8. On December 2, 2019 Plaintiff filed his Initial Rule 26 Disclosures.

9. On December 30, 2019 Defendant McNeil filed his First Supplemental Rule

   26(a)(2) Disclosures.

10.On January 9, 2020, Plaintiff filed his First Amended Rule 26(a)(2)

   Disclosures.

11.On January 30, 2020, Defendants Corizon, LLC, Garcia, Macdonald and

   Sellers, filed their Supplemental Rule 26 Disclosures.




                                        2
  Case 4:19-cv-00345-MW-MAF Document 75 Filed 10/06/20 Page 3 of 9




12.On March 12, 2020, Defendants Corizon, LLC, Garcia, Macdonald and

   Sellers, filed their Second Supplemental Rule 26 Disclosures.

13.On April 30, 2020, Plaintiff filed his Second Amended Rule 26(a)(1)

   Disclosures.

14.On May 5, 2020 Plaintiff served his First Request For Admissions, Request

   For Production and Interrogatories to Defendant McNeil.

15.On May 5, 2020 Plaintiff served his First Request For Admissions, Request

   For Production and Interrogatories to Defendant Corizon.

16.On May 7, 2020 Plaintiff served his First Request For Admissions, Request

   For Production and Interrogatories to Defendants Garcia, Sellers and

   MacDonald.

17.On June 4, 2020 Defendant Corizon served its Responses to Plaintiff’s First

   Request For Production, Plaintiff’s First Request For Admissions and First

   Interrogatories.

18. On June 8, 2020 Defendant Garcia served her Responses to Plaintiff’s First

   Request For Production, Plaintiff’s First Request For Admissions and First

   Interrogatories.

19.On June 8, 2020 Defendant MacDonald served her Responses to Plaintiff’s

   First Request For Production, Plaintiff’s First Request For Admissions and

   First Interrogatories.


                                     3
  Case 4:19-cv-00345-MW-MAF Document 75 Filed 10/06/20 Page 4 of 9




20.On June 8, 2020 Defendant Sellers served her Responses to Plaintiff’s First

   Request For Production, Plaintiff’s First Request For Admissions and First

   Interrogatories.

21.On June 15, 2020 Defendant McNeil served Responses to Plaintiff’s First

   Request For Admissions, First Request For Production and First

   Interrogatories.

22.On June 25, 2020 Plaintiff served his Third Rule 26(a)(1) Disclosures.

23.On July 2, 2020 Plaintiff filed his Motion To Compel Better Answers From

   Defendant McNeil

24. On July 4, 2020 Plaintiff filed his Motion To Compel Better Answers From

   Defendant Corizon

25.On July 7, 2020 Corizon filed its Third Supplemental Rule 26(a)(1)

   Disclosures.

26.On July 8, 2020 Defendant Corizon served a Notice of Unavailability of

   Counsel from July 12-19, 2020.

27.On July 9, 2020 Defendant McNeil served his Second Supplemental

   Response to Plaintiff’s First Request For Production and Amended Answers

   to Plaintiff’s First Interrogatories.

28.On July 9, 2020 Defendant Corizon served its Supplemental Response to

   Plaintiff’s First Request For Production and First Interrogatories.


                                           4
  Case 4:19-cv-00345-MW-MAF Document 75 Filed 10/06/20 Page 5 of 9




29.Only July 10, 2020 Plaintiff filed his Withdrawal of Motion To Compel to

   Defendant McNeil.

30.On July 10, 2020 Plaintiff filed his Withdrawal of Issues of Motion To

   Compel to Defendant Corizon (Doc 51).

31.On July 12, 2020 Plaintiff filed his Fourth Rule 26(a)(1) Disclosures.

32.On July 13, 2020 Plaintiff served his Rule 26(a)(2)(C) Treater-Expert

   Summary.

33.July 13, 2020 Defendants Garcia, Sellers and MacDonald served their

   Notice of Serving Verified Answers to Plaintiff’s First Interrogatories.

34.July 13, 2020 Defendant Corizon served its Notice of Serving Verified

   Answers to Plaintiff’s First Interrogatories and Notice of Serving

   Supplemental Response to Plaintiff’s First Interrogatories.

35.July 14, 2020 Defendant Corizon served its Amended Notice of Serving

   Verified Answers to Plaintiff’s First Interrogatories and Amended Notice of

   Serving Supplemental Response to Plaintiff’s First Interrogatories.

36.On July 15, 2020 Plaintiff filed his Withdrawal of Issues of Motion To

   Compel to Defendant Corizon (Doc 57).

37.July 15, 2020 Defendant Corizon served its Notice of Serving Supplemental

   Response to Plaintiff’s First Request For Admissions, Second Supplemental




                                      5
  Case 4:19-cv-00345-MW-MAF Document 75 Filed 10/06/20 Page 6 of 9




   Response to Plaintiff’s First Interrogatories and Second Supplemental

   Response to Plaintiff’s First Request For Production.

38.On July 10, 2020 Plaintiff filed his Withdrawal of Issues of Motion To

   Compel to Defendant Corizon (Doc 58).

39.On July 15, 2020 Defendant Corizon filed its Response to Plaintiff’s Motion

   To Compel Better Answers.

40.On July 22, 2020 Plaintiff filed his Reply to Defendant Corizon’s Response

   to Motion to Compel

41.On July 23, 2020 Defendant Corizon filed its Supplemental Response to

   Plaintiff’s Motion to Compel.

42.On July 30, 2020 Plaintiff served his Notice of Deposition of Defendants

   MacDonald, Garcia (in her individual capacity and a Corporate

   Representative), Sellers (in her individual capacity and a Corporate

   Representative).

43.On August 3, 2020 Defendant Corizon served its Notice of Deposition of

   Plaintiff.

44.August 7, 2020, Defendant Corizon served its Third Supplemental Response

   to Plaintiff’s First Request For Production and Third Supplemental

   Response to Plaintiff’s First Interrogatories.




                                       6
  Case 4:19-cv-00345-MW-MAF Document 75 Filed 10/06/20 Page 7 of 9




45.August 7, 2020 Defendant McNeil served his Cross Notice of Deposition of

   Mr. Brown.

46.August 10, 2020 the telephonic deposition of the Plaintiff, Mr. Brown, was

   started. Due to technical issues with the telephone service within Avon

   Correctional Institute, the parties agreed to reschedule when a more

   favorable format could be utilized. The remaining depositions will be

   scheduled after the Plaintiff’s deposition can be completed.

47.August 13, 2020 Defendant McNeil served his Amended Answer to

   Plaintiff’s First Interrogatories #2.

48.August 13, 2020 the parties filed a Joint Motion to Transport Inmate for

   medical examination and deposition which was granted by this Honorable

   Court on August 17, 2020.

49.August 13, 2020 Plaintiff served his Notice of Cancellation of Depositions

   scheduled for August 17, 2020.

50.Despite the best efforts of counsel and due to COVID-19 restrictions at

   Wakulla CI, the parties have been unable to make arrangements for an

   in-person deposition of the Plaintiff.

51.The parties have agreed to depose the Plaintiff before the Defendants

   and Rule 30(b)(6) deponents so they have also not been deposed.


   Respectfully submitted this 6th day of October, 2020.

                                           7
     Case 4:19-cv-00345-MW-MAF Document 75 Filed 10/06/20 Page 8 of 9




/s/ Jami M. Kimbrell                    /s/ Dawn P. Whitehurst
Jami M. Kimbrell, ESQUIRE               DAWN POMPEY WHITEHURST
Florida Bar No.: 0657379                Florida Bar No.: 0794546
jmk@brookslawyers.net                   dwhitehurst@sniffenlaw.com
Joseph E. Brooks                        MICHAEL P. SPELLMAN
Florida Bar No.: 0880752                Florida Bar No.: 0937975
jeb@brookslawyers.net                   mspellman@sniffenlaw.com
Olivia M. Brooks                        SNIFFEN & SPELLMAN, P.A.
Florida Bar No.:0123758                 123 North Monroe Street
BROOKS LAW                              Tallahassee, Florida 32301
2629 Mitcham Drive                      Telephone: (850) 205-1996
Tallahassee, FL 32308                   Facsimile: (850) 205-3004
Tel: 850-201-0942                       Attorneys for Defendants,
Fax: 850-201-0909                       Sheriff Walt McNeil
Counsel For Corizon LLC,
Maria Garcia, MD, Debbie Sellers,
Celeste MacDonald


/s/ James V. Cook
JAMES V. COOK, ESQ.
Florida Bar No.: 0966843
Law Office of James Cook
314 West Jefferson Street
Tallahassee, Florida 32301
Telephone: (850) 222-8080;
Fax: (850) 561-0836
email: cookjv@gmail.com
Attorney for Plaintiff



                         CERTIFICATE OF SERVICE



                                    8
     Case 4:19-cv-00345-MW-MAF Document 75 Filed 10/06/20 Page 9 of 9




      I HEREBY CERTIFY, a true and correct copy of the foregoing has been

provided to all counsel via CM/ECF this 6th day of October 2020.

                                            /s/ Jami M. Kimbrell
                                            Jami M. Kimbrell, ESQUIRE
                                            Florida Bar No.: 0657379
                                            jmk@brookslawyers.net
                                            Joseph E. Brooks
                                            FBN: 0880752
                                            jeb@brookslawyers.net
                                            Olivia M. Brooks
                                            Fla. Bar No.: 0123758
                                            omb@brookslawyers.net
                                            BROOKS LAW
                                            2629 Mitcham Drive
                                            Tallahassee, FL 32308
                                            Tel: 850-201-0942
                                            Fax: 850-201-0909




                                        9
